Case: 16-31165      Document: 00514099970         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-31165                                  FILED
                                  Summary Calendar                           August 2, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

ASHTON BERNARD SHELTON, also known as A-1,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CR-57-6


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ashton Bernard Shelton challenges the sentence imposed following his
guilty-plea conviction of conspiracy to distribute and to possess with intent to
distribute cocaine and crack cocaine. 21 U.S.C. §§ 841(a)(1) and 846. Shelton
argues that the district court erred in denying him a minor role adjustment to
his offense level and in determining the quantity of narcotics attributable to
him. We review the district court’s sentencing decision for abuse of discretion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 16-31165    Document: 00514099970      Page: 2   Date Filed: 08/02/2017


                                    No. 16-31165

United States v. Goncalves, 613 F.3d 601, 604 (5th Cir. 2010). Because Shelton
preserved the issues he raises on appeal, we review the district court’s
application of the Guidelines de novo and its factual findings for clear error.
Id. at 604-05.
       Section 3B1.2 of the Sentencing Guidelines provides for a two-level
reduction to a defendant’s offense level where the defendant “is less culpable
than most other participants in the criminal activity, but whose role could not
be described as minimal.” § 3B1.2, comment (n.5). Shelton has the burden of
proving by a preponderance of the evidence that a § 3B1.2 adjustment is
warranted. See United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016).
       The evidence adduced at sentencing and in the PSR shows that Shelton
was in frequent contact with his co-conspirators regarding narcotics supply
and deals, that he repeatedly used the same connections within the conspiracy
to obtain drugs, that he actively engaged in setting up drug deals, and that he
participated     generally   in   the   distribution   network.    See   §   3B1.2,
comment (n.3(C)). The district court’s decision not to apply the minor role
adjustment is plausible in light of these facts. See Goncalves, 613 F.3d at 604-
05.
       Likewise, as to the drug weight attributed to Shelton, the evidence
reveals that Shelton joined and remained in the conspiracy for a number of
months prior to his arrest, that he dealt with a variety of narcotics and
quantities of those narcotics, and that he was in frequent contact with his co-
conspirators regarding all aspects of the drug transactions. See United States
v. Turner, 319 F.3d 716, 724 (5th Cir. 2003); U.S.S.G. § 1B1.3(a)(1)(B). As well,
the evidence shows that the overall conspiracy involved at least 108 grams of
crack cocaine, and that, in the course of the conspiracy, Shelton was actively
involved with the sale of 15.23 grams of crack cocaine in one sale as well as



                                          2
    Case: 16-31165    Document: 00514099970     Page: 3   Date Filed: 08/02/2017


                                 No. 16-31165

smaller amounts of crack cocaine in several other sales. See § 1B1.3(a)(1)(B).
The district court’s attribution of at least 28 grams but less than 112 grams of
crack cocaine is plausible in light of that record. See Goncalves, 613 F.3d at
604-05.
      The decision of the district court is AFFIRMED.




                                       3